OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                                                                          FILE COPY
                   P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




11/5/2015                                              COA No. 02-13-00367-CR
LEWIS, GORDON RAY             Tr. Ct. No. CR12234                     PD-0173-15
On this day, the Appellant’s motion for rehearing was rejected for non-compliance
with Rule 79.2(c) T.R.A.P.
                                                                Abel Acosta, Clerk

                            DISTRICT ATTORNEY HOOD COUNTY
                            ROBERT T. CHRISTIAN
                            HOOD COUNTY JUSTICE CENTER
                            1200 WEST PEARL STREET
                            GRANBURY, TX 76048
                            * DELIVERED VIA E-MAIL *
               OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                                                                          FILE COPY
                   P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




11/5/2015                                              COA No. 02-13-00367-CR
LEWIS, GORDON RAY             Tr. Ct. No. CR12234                     PD-0173-15
On this day, the Appellant’s motion for rehearing was rejected for non-compliance
with Rule 79.2(c) T.R.A.P.
                                                                Abel Acosta, Clerk

                            LISA MCMINN
                            STATE PROSECUTING ATTORNEY
                            P.O. BOX 13046
                            AUSTIN, TX 78711
                            * DELIVERED VIA E-MAIL *
               OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                                                                          FILE COPY
                   P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




11/5/2015                                              COA No. 02-13-00367-CR
LEWIS, GORDON RAY             Tr. Ct. No. CR12234                     PD-0173-15
On this day, the Appellant’s motion for rehearing was rejected for non-compliance
with Rule 79.2(c) T.R.A.P.
                                                                Abel Acosta, Clerk

                            2ND COURT OF APPEALS CLERK
                            DEBRA SPISAK
                            401 W. BELKNAP, STE 9000
                            FORT WORTH, TX 76196
                            * DELIVERED VIA E-MAIL *
               OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                                                                          FILE COPY
                   P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




11/5/2015                                              COA No. 02-13-00367-CR
LEWIS, GORDON RAY             Tr. Ct. No. CR12234                     PD-0173-15
On this day, the Appellant’s motion for rehearing was rejected for non-compliance
with Rule 79.2(c) T.R.A.P.
                                                                Abel Acosta, Clerk

                            MICHAEL W. MINTON
                            LAW OFFICES OF MICHAEL MINTON, PLLC
                            6100 WESTERN PLACE
                            SUITE W0541
                            FORT WORTH, TX 76107
                            * DELIVERED VIA E-MAIL *